Citation Nr: 0333582	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel






INTRODUCTION

The veteran had active service from October 1954 to April 
1956.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The veteran filed his 
notice of disagreement (NOD) in September 2002 and the RO 
issued a statement of the case (SOC) in December 2002.  The 
veteran perfected an appeal regarding this issue in December 
2002.

FINDING OF FACT

The competent evidence of record is against a finding that 
the veteran has a current bilateral hearing disability that 
is due to any incident or event of active military service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reveals that he served in 
the Army as a Private First Class from October 1954 to April 
1956.  The DD Form 214 contains no indication of combat 
service.

The veteran states that, while he was in service, a "nitro 
starch bomb" exploded near him.  He believes that incident 
caused a hearing disability.  His service medical records are 
unavailable, possibly due to a 1973 fire at the National 
Personnel Records Center.  In any case, the veteran states in 
his October 2002 NOD that he did not seek treatment following 
the incident described above.  The veteran's separation 
examination reported 15/15 hearing bilaterally.

On the authorized audiological evaluation conducted as part 
of the separation examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
N/A
10
LEFT
20
15
10
N/A
10

Also at the veteran's separation examination, the doctor 
noted that the veteran had "heavy" loss in his right ear 
and "slight" loss in his left ear.

In October 1999, the veteran filed a formal claim of 
entitlement to service connection for bilateral hearing loss, 
noting the nitro starch bomb explosion.  The veteran 
presented for a VA examination in November 2001.

On the authorized audiological evaluation at that VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
45
55
70
LEFT
N/A
15
50
65
75





Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
Board notes that the most recent examination findings 
indicate that the veteran has a bilateral hearing loss 
disability as determined under 38 C.F.R. § 3.385.

During that same examination, the examiner reported that the 
veteran gave a history of noise exposure while on active 
duty, and a history of extensive noise exposure subsequent to 
his release from active duty.  He also reported that the 
veteran described a slowly progressive bilateral hearing 
loss, especially over the previous several years.  The VA 
doctor stated that he examined the veteran's claims file, 
including his separation examination report.  The VA doctor 
determined that the veteran's hearing was normal upon 
separation from service.  In examining the veteran's current 
hearing tests, the doctor diagnosed him with bilateral, 
predominantly high frequency sensorineural hearing loss.

The VA doctor opined that virtually all of the veteran's 
hearing loss is due to a combination of age-related hearing 
loss and noise exposure after his release from service.  He 
stated that in his opinion "there is no basis whatsoever for 
service connection for hearing loss."

II.  Analysis

A.  Preliminary Matters

On November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), substantially amending the 
provisions of chapter 51 of title 38 of the United States 
Code, eliminating the requirement of a well-grounded claim 
and enhancing the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)). 





These recent changes in law have modified and clarified VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of 
the VCAA regulations.

We have carefully reviewed the claims file, to ascertain 
whether remand to the RO or other development is necessary in 
order to assure compliance with the new legislation.  We note 
that the development of medical evidence appears to be 
complete.  The appellant was provided a copy of the decision 
explaining why his claim for service connection was denied.  
By an SOC in December 2002 and correspondence from VA dated 
in April 2001, he was advised of the controlling law and 
regulations.  These communications clearly explained the 
veteran's rights and responsibilities and advised him what 
evidence was of record and what type of evidence could 
substantiate his claim.  Furthermore, the SOC and the letter 
from VA specifically advised him of his and VA's respective 
responsibilities in the development of the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

All obtainable evidence identified by the veteran relative to 
his claim has been associated with the claims folder, and 
neither the veteran nor his representative has identified any 
other pertinent evidence that would need to be obtained for 
an equitable disposition of this appeal.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision on a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the April 2001 correspondence informed 
the appellant of the types of evidence which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records pertinent to the appellant's claim.  
The evidence was duly considered by the RO when it issued the 
December 2002 SOC.

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service connection for bilateral hearing loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may also be granted for 
chronic disabilities, such as sensorineural hearing loss, if 
such is shown to have been manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As an initial matter, the Board finds that the preponderance 
of the competent and probative evidence establishes that the 
veteran has a current bilateral hearing loss disability, as 
defined by the provisions of 38 C.F.R. § 3.385.  We believe 
this conclusion to be consistent with the results of the 
veteran's VA audiometric testing conducted in November 2001.  
In each ear, the veteran's auditory threshold had been rated 
at 40 decibels or greater for at least one of the 
frequencies, as required under 38 C.F.R. § 3.385.  Therefore, 
the Board will focus our remaining analysis on the question 
of whether the veteran's current bilateral hearing loss was 
incurred in or aggravated by service.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  In essence, we find that his 
bilateral hearing loss disability was not incurred in or 
aggravated by service, nor did it manifest to a compensable 
degree within one year of separation from service.

The veteran contends that his hearing loss is due to noise 
exposure during his service in the Army.  The Board has no 
reason to doubt the veteran's account of exposure to an 
explosion of a nitro starch bomb during his basic training.  
However, even in the absence of service medical records, the 
veteran states that he never sought treatment following this 
event while in service.  Additionally, there are no records 
of complaints, findings, treatment, or diagnosis of hearing 
loss within one year of separation from service.  Also, the 
veteran informed the VA doctor that examined him that he had 
considerable exposure to noise following his release from 
active duty.

The record shows a hearing loss disability within the 
parameters of 38 C.F.R. § 3.385 as of November 2001, more 
than 40 years after separation from service.  A VA doctor 
examined the veteran and his claims file, including his 
separation examination record.  The examiner found that the 
veteran's hearing was normal upon separation from active duty 
in April 1956.  Additionally, the doctor reported that the 
veteran himself reported extensive noise exposure subsequent 
to service and also reported slowly progressive bilateral 
hearing loss, especially over the previous several years.  
With this information, the VA doctor concluded that the 
veteran's current condition was due to a combination of age-
related hearing loss and noise exposure SUBSEQUENT to release 
from active duty (emphasis in the original).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the opinion of the November 2001 
VA examiner is most convincing.  The 2001 examiner reviewed 
the medical evidence in the file and evaluated it in 
combination with his current medical findings.  While he 
might very well disagree with the opinion of the doctor in 
the separation examination in 1956 as to the state of the 
veteran's hearing upon separation, the VA doctor had up-to-
date standards upon which to base his opinion.

While the veteran may sincerely believe that his current 
bilateral hearing loss disability is the result of noise 
exposure in service, laypersons are not considered competent 
to offer medical opinions, and testimony to that effect does 
not provide a basis upon which to establish service 
connection.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opinion on 
matter requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's assertions regarding his currently 
diagnosed hearing loss disability are not professionally 
competent.  The documentary record is of probative value.  
This probative evidence fails to show recognized hearing loss 
either during active service or within one year after 
separation from service, and there is no competent evidence 
establishing a nexus between the current hearing loss and 
service. 

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's bilateral 
hearing loss disability was incurred in or aggravated by 
service.  The benefit sought on appeal must accordingly be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



